

117 HR 5499 IH: Priority Response for Veterans Impacted by Disasters and Emergencies Act
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5499IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. Panetta (for himself, Mr. Higgins of Louisiana, Miss Rice of New York, Mrs. Axne, and Mr. Lieu) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to expedite the processing of claims for disability compensation by veterans affected by major disasters.1.Short titleThis Act may be cited as the Priority Response for Veterans Impacted by Disasters and Emergencies Act or the PROVIDE Act. 2.FindingsCongress finds the following:(1)The Department of Veterans Affairs sets forth criteria for priority processing of veterans’ disability claims by the Department.(2)Such criteria include veterans affected by extreme financial hardship, homelessness, terminal illness, and participants in the Department’s Fully Developed Claim program. (3)Currently there is no process in place to prioritize the disability claims of veterans affected by major disasters such as fires and floods.(4)Priority claims processing for veterans affected by major disasters will significantly help such veterans begin rebuilding their lives. 3.Priority Claims Processing in the Event of a Major Disaster(a)In generalThe Secretary shall prescribe regulations setting forth criteria for priority processing of a claim for compensation under chapter 11 of title 38, United States Code. Individuals whose claim shall be eligible for such priority processing shall include—(1)veterans affected by extreme financial hardship;(2)veterans affected by homelessness;(3)veterans diagnosed with a terminal illness;(4)participants in the Department of Veterans Affairs Fully Developed Claim program; and(5)veterans who live in an area for which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).(b)Special considerations for claims processing in the event of a major disasterThe Secretary shall prescribe additional regulations relating only to subsection (a)(5). Such additional regulations include—(1)establishing flexible evidence requirements for veterans unable to meet the ordinary evidence requirements for such a claim due to a major disaster; and(2)establishing a flexible filing deadline for such a claim.(c)Notice to veterans of eligibility for priority claims processingNot later than 60 days after the date of enactment of this Act, the Secretary shall post a permanent notice to veterans on the Department of Veterans Affairs website of the categories of eligibility for priority processing of such claims, including the changes to such categories made pursuant to subsection (a).